Title: To Alexander Hamilton from Gouverneur Morris, 16 January 1793
From: Morris, Gouverneur
To: Hamilton, Alexander



Paris 16 January 1793.
Dear Sir

I shall transmit herewith Copy of what I had the Honor to write to you on the twenty third of last Month. I have since after much difficulty or rather many difficulties adjusted the Mode of payment on Certificates to foreign Officers. Messieurs Grand and Company could not be prevail’d on to deal in Specie because it might have exposed them to Plunder and personal Danger. Similar Feelings would I find operate on others therefore I was oblig’d to relinquish that Idea or convert myself into a Banker which would I found besides other Inconveniences consume all my Time and after all produce little Benefit either to the Public or to the Parties. The best Plan which after all Investigation suggested itself to my mind is as follows. The Dollars being already converted into livres at a very Advantageous Exchange for the Parties I have directed payment to them at the Rate of 54 g. (or half pence) banco for the Crown of three livres which is as near the Par of Exchange as can be without Fractions. For the Value of the Dutch florin being taken according to the Assays of their Coin at 2. ₶—4s. of France we have the following proportion as 44s is to 40g. so is 60s to 54g. 54d the Value of the Ecu in current Money; and if from this be deducted one per Cent for the Agio between the Bank and Current, which is the Ratio that has ruled for some time past, we have just the 54g banco which I have fixed on. Thus no Complaint can exist and the Exchange being fixed according to the Ideas which People here have been used to it is much more satisfactory than if I had taken the Dollar as a Standard because the Dollar being always a Commodity here and the Price of course fluctuating the Exchange would have been to them a double one and of Course a double Source of Altercation and Disquietude. It remains for me to shew that the Fixation above mentioned corresponds with your Orders. The Dollar at 50 Stivers or 100 Gros gives banco 99g And as the Dollar (worth according to the Assays 5.33 livres) is carried out in the Certificates at 5.40 livres or 5.₶ 8 we have the following Proportion as 3 ₶ is to 54g. so is 5 ₶ 8 to 97g. 2. This leaves to the United States a Difference 1g. 8 to pay the Bankers Commissions Postages and the Stamp duties here on the Bills of Exchange. These will very nearly absorp that little Difference so that in round Numbers the 50 Sous or Stivers current which you counted on will about pay the Dollar which is due.
